DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 6,572,195).  Lee discloses:
With regard to claim 1 - A control pod bracket assembly for an operator seat of a work machine, wherein the operator seat includes a right control pod and a left control pod, the control pod bracket assembly comprising: 
a center bracket 22; 
a right side bracket 12 having the right control pod 23 mounted thereon, wherein the right side bracket 12 is slidably coupled to the center bracket 22 to move between a right side bracket inward position and a right side bracket outward position; 
a left side bracket 12 having the left control pod 23 mounted thereon, wherein the left side bracket 12 is slidably coupled to the center bracket 22 to move between a left side bracket inward position and a left side bracket outward position; 

a left side bracket locking mechanism 15 that is selectively engageable to lock the left side bracket 12 at the left side bracket inward position or the left side bracket outward position, and to unlock and allow the left side bracket 12 to move between the left side bracket inward position and the left side bracket outward position, 
wherein the right control pod 23 and the left control pod 23 are spaced by a minimum control pod spacing distance when the right side bracket is in the right side bracket inward position and the left side bracket is in the left side bracket inward position, and wherein the right control pod and the left control pod are spaced by a maximum control pod spacing distance when the right side bracket is in the right side bracket outward position and the left side bracket is in the left side bracket outward position.

With regard to claim 2 - wherein the center bracket 22 includes a right bracket guide slot 112 and a left bracket guide slot 112 that are elongated in a transverse direction that is approximately perpendicular to a center bracket longitudinal axis that extends from a front edge of the center bracket 22 to a rear edge of the center bracket 22, 
wherein the right side bracket 12 includes a right bracket guide hole 122 and the left side bracket 12 includes a left bracket guide hole 122, and wherein the control pod bracket assembly comprises: 
a right bracket guide bolt 16 that is inserted through the right bracket guide slot and engages the right side bracket 12 at the right bracket guide hole 122 so that the right bracket guide bolt 16 is 
a left bracket guide bolt 16 that is inserted through the left bracket guide slot 122 and engages the left side bracket 12 at the left bracket guide hole 122 so that the left bracket guide bolt 16 is slidable within the left bracket guide slot 112 to allow the left side bracket 12 to move between the left side bracket inward position and the left side bracket outward position.

With regard to claim 3 - wherein the right bracket guide bolt 16 and the left bracket guide bolt 16 are tightened to prevent relative movement between the center bracket 22 and the right side bracket 12, and the center bracket 22 and the left side bracket 12, respectively, and wherein the right bracket guide bolt 16 and the left bracket guide bolt 16 are loosened to allow relative movement between the center bracket and the right side bracket, and the center bracket and the left side bracket, respectively.

With regard to claim 7 - wherein each of the right side bracket locking mechanism and the left side bracket locking mechanism comprises; 
a bracket guide slot 112 through the center bracket 22 that is elongated in a transverse direction that is approximately perpendicular to a center bracket longitudinal axis that extends from a front edge of the center bracket to a rear edge of the center bracket; 
a bracket guide hole 122 through a corresponding one of the right side bracket and the left side bracket; and 
an adjustable handle 15 comprising: 
a screw 16 having a threaded end inserted through the bracket guide slot and screwed into the bracket guide hole, and a handle 15 coupled to the screw, the handle 15 having a drive position wherein 

With regard to claim 8 - wherein each of the right side bracket locking mechanism and the left side bracket locking mechanism comprises: 
a bracket guide slot 112 through the center bracket 22 that is elongated in a transverse direction that is approximately perpendicular to a center bracket longitudinal axis that extends from a front edge of the center bracket to a rear edge of the center bracket; 
a bracket guide hole 122 through a corresponding one of the right side bracket and the left side bracket; and 
a cam handle 15 comprising: 
a cam screw 16 having a threaded end inserted through the bracket guide slot and screwed into the bracket guide hole, a handle 15 coupled to the cam screw 16, and a cam bushing 13 disposed on the cam screw between the threaded end and the handle, wherein the handle 15 is movable between a lock position where the handle engages the cam bushing 13 to create a clamping force between the center bracket and the corresponding one of the right side bracket and the left side bracket and an unlock position where the handle does not create the clamping force between the center bracket and the corresponding one of the right side bracket and the left side bracket.

With regard to claim 9 - A method for adjusting a control pod spacing distance between a right control pod 23 and a left control pod 23 of an operator seat of a work machine, wherein the right control pod 23 and the left control pod 23 are mounted on a right side bracket 12 and a left side bracket 12, respectively of a control pod bracket assembly, and the right side bracket 12 and the left side bracket 12 
disengaging a right side bracket locking mechanism 15 and a left side bracket locking mechanism 25; 
moving the right side bracket 12 from a right side bracket first position to a right side bracket second position; 
moving the left side bracket 12 from a left side bracket first position to a left side bracket second position; and 
engaging the right side bracket locking mechanism and the left side bracket locking mechanism (“After the entire mechanism 10 is completely assembled and mounted to the underside 22 of the seat 21, horizontally turning of the manipulating handle 15 in one direction would enable the lower ratchet washer 14 to upward move the upper ratchet washer 13 and accordingly reduces a space between the upper ratchet washer 13 and the slide member 12, causing the two components to simultaneously tightly attach to and be held in place below and above the base member 11, respectively. In this firmly attached manner, the slide member 12 is prevented from sliding relative to the base member 11, and the armrest 23 connected at a lower end to the outer end 121 of the slide member 12 is in a fixed state for use. To adjust the armrests 23 for them to locate at two lateral sides of the seat 21 with a desired distance between them, simply turn the manipulating handle 15 in a reverse direction and the two ratchet surfaces 142, 132 would contact with each other in the loose relation to reduce the overall height of the upper and the lower ratchet washers 13, 14. At this point, the distance between the upper ratchet washer 13 and the slide member 12 is increased to loosen the slide member 12 from the base member 11. By pushing or pulling the armrest 23, the slide member 12 is guided by the hollow pivot shaft 152 upward extended through the long hole 122 to slide laterally within a range defined by the long hole 122 to a desired position.” – column 3, line 50 – column 4, line7).

With regard to claim 10 - wherein the center bracket includes a right bracket guide slot 112 and a left bracket guide slot 112 that are elongated in a transverse direction that is approximately perpendicular to a center bracket longitudinal axis of the center bracket 22, 
wherein the right side bracket includes a right bracket guide hole 122 and the left side bracket includes a left bracket guide hole 122, wherein a right bracket guide bolt 16 is inserted through the right bracket guide slot 112 and engages the right side bracket 12 at the right bracket guide hole 122, 
wherein a left bracket guide bolt 16 is inserted through the left bracket guide slot 112 and engages the left side bracket 12 at the left bracket guide hole 122, 
wherein moving the right side bracket comprises moving the right side bracket 12 relative to the center bracket 22 to slide the right bracket guide bolt 16 from a right bracket guide slot first end to a right bracket guide slot second end, and wherein moving the left side bracket comprises moving the left side bracket relative to the center bracket to slide the left bracket guide bolt from a left bracket guide slot first end to a left bracket guide slot second end.

With regard to claim 11 - wherein the right bracket guide bolt 16 and the left bracket guide bolt 16 are tightened to prevent relative movement between the center bracket 22 and the right side bracket 12, and the center bracket 22 and the left side bracket 12, respectively, wherein moving the right side bracket comprises loosening the right bracket guide bolt before sliding the right bracket guide bolt in the right bracket guide slot and tightening the right bracket guide bolt after sliding the right bracket guide bolt in the right bracket guide slot, and wherein moving the left side bracket comprises loosening the left bracket guide bolt before sliding the left bracket guide bolt in the left bracket guide slot and tightening the left bracket guide bolt after sliding the left bracket guide bolt in the left bracket guide slot (see the rejection to claim 9, above).

With regard to claim 15 - An operator seat for a work machine comprising: 
a seat bottom 21; 
a right control pod 23; 
a left control pod 23; and 
a control pod bracket assembly comprising: 
a center bracket 22 mounted beneath the seat bottom, 
a right side bracket 12 having the right control pod mounted thereon, 
wherein the right side bracket is slidably coupled to the center bracket 22 to move between a right side bracket inward position and a right side bracket outward position, and 
wherein the right control pod 23 is positioned above and to the right of the seat bottom 21, 
a left side bracket 12 having the left control pod 23 mounted thereon, 
wherein the left side bracket 12 is slidably coupled to the center bracket 22 to move between a left side bracket inward position and a left side bracket outward position, and 
wherein the left control pod 23 is positioned above and to the left of the seat bottom 21, 
a right side bracket locking mechanism 15 that is selectively engageable to lock the right side bracket 12 at the right side bracket inward position or the right side bracket outward position, and to unlock and allow the right side bracket to move between the right side bracket inward position and the right side bracket outward position, and 
a left side bracket locking mechanism 15 that is selectively engageable to lock the left side bracket at the left side bracket inward position or the left side bracket outward position, and to unlock and allow the left side bracket to move between the left side bracket inward position and the left side bracket outward position, 
.

Allowable Subject Matter
Claims 4-6, 12-14, and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 10, 2022